DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I (Claims 1-11) in the reply filed on 12/08/2022 is acknowledged. The traversal is on the ground(s) that “Species I and II only differ in that the embodiment of Figure 8 represents a device where the persistent display may include a plurality of layers that modify the display appearance”.  This is not found persuasive because Species I relate to a communication device with a persistent display and graphical user interface having plurality of interfaces with interactable objects to permit interpersonal communication between user of the communication device with a different user of a different device and Species II relates to communication device having layers of material disposed on the display having haze level between 52 percent and 66 percent. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement submitted on 05/14/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Faulkner et al. (US 2019/0268385 Al, hereinafter Faulkner).
Regarding Claim 1, Faulkner discloses a communication device (see e.g., “The system 102 includes device(s) 110.”, Fig. 1, [0045), comprising:
a main body having a persistent display (see e.g., “device 200 configured to populate the presentation GUI 146 that may include one or more sections or grids that may render or comprise video, image, and/or content for display on the display screen 128”, Fig. 2, [0059] and/or “FIG. 5 illustrates an exemplary presentation GUI 500 configured to display a persistent view that includes four distinct regions, sections, areas, or grids 506 that each correspond to a particular participant of a communication session 104”, [0094]);
a processor (see e.g., “the device 200 includes one or more data processing unit(s) 202”, Fig. 2, [0059]);
a memory in communication with the processor and the persistent display (see e.g., “some or all of the above-referenced data can be stored on separate memories 216 on board one or more data processing unit(s) 202 such as a memory on board a CPU-type processor…”, Fig. 2, [0067] and/or “The components of the device 200 are operatively connected, for example, via a bus…”, Fig. 2, [0059]), the memory having a tangible, non-transitory computer readable memory with processor-executable instructions stored thereon, the processor-executable instructions defining a curated platform having a plurality of modules that (see e.g., “computer storage media, communication media may embody computer-readable instructions, data structures, program modules…”, Fig. 2, [0063]) upon being executed by the processor, render on the persistent display a purpose-driven graphical user interface (GUI) having a plurality of interfaces with interactable objects (see e.g., “device 200 configured to populate the presentation GUI 146 that may include one or more sections or grids that may render or comprise video, image, and/or content for display on the display screen 128”, Fig. 2, [0059] and/or “the GUI 500 may also include five user interface elements (UIE) 502 labeled 502(1) through 502(5)…”, Fig. 5, [0097]); and
a transceiver in communication with the processor and the memory (see e.g., “Communication interface(s) 206 may represent, for example, network interface controllers ("NICs") or other types of transceiver devices to send and receive communications over a network”, Fig. 2, [0064] and/or “The components of the device 200 are operatively connected, for example, via a bus…”, Fig. 2, [0059]), the transceiver configured to permit interpersonal communication between a user of the communication device and a different user of a different device using the purpose-driven GUI (see e.g., “FIG. 5 illustrates an exemplary presentation GUI 500 configured to display a persistent view that includes four distinct regions, sections, areas, or grids 506 that each correspond to a particular participant of a communication session 104”, [0094] and/or “the communication session 104 may be implemented between a number of client computing devices 106(1) through 106(N) (where N is a positive integer number having a value of two or greater) that are associated with the system 102 or are part of the system 102”, Fig. 1, [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner et al. (US 2019/0268385 Al, hereinafter Faulkner), in view of Saarimaki et al. (US 2012/0250517 Al, hereinafter Saarimaki).
Regarding Claim 2, Faulkner fails to explicitly disclose, wherein the curated platform is configured to minimize distractions to the user by not rendering predetermined attention- grabbing applications on the persistent display.
In the same field of endeavor, Saarimaki discloses, wherein the curated platform is configured to minimize distractions to the user by not rendering predetermined attention- grabbing applications on the persistent display (see e.g., “…platform 121 sets a parameter based the activated operational mode that the applications 107 access to determine the functionality of each application to enable or disable on the user end and what content distractions are blocked and what are passed to the UE 101 user interface. In step 307, the specific applications 107 enable or disable the functionality and blocking of distractions based on the set parameter to control the level of functionality of the UE 101 and disturbance of the user”, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Saarimaki, in order to prevent distraction of consumers as a result of their communication device whether they are at home, work, school, a library, movies, restaurant etc., particularly situation that otherwise requires no distraction of consumers (Please see Saarimaki, paragraph [0002]).
Regarding Claim 3, Faulkner and Saarimaki combined disclose, wherein the 
predetermined attention- grabbing applications include at least one of electronic mail applications, internet browser applications, social media applications, advertisements, and news feeds (see Saarimaki e.g., “an event associated with the UE 101 is incoming disturbance content. In one embodiment, the incoming disturbance content is a phone call. In another embodiment, the incoming disturbance is a SMS. In one embodiment, the event is an internal disturbance event such as an appointment alert from a calendar application running on the UE 101. In one embodiment, the disturbance content is a traffic report or weather report from navigation or weather applications, respectively. In another embodiment, the incoming disturbance is an e-mail…”, [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Saarimaki, in order to prevent distraction of consumers as a result of their communication device whether they are at home, work, school, a library, movies, restaurant etc., particularly situation that otherwise requires no distraction of consumers (Please see Saarimaki, paragraph [0002]).
Claims 4-6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner, in view of ORDING et al. (US 2012/0216139 Al, hereinafter Ording).
Regarding Claim 4, Faulkner fails to explicitly disclose, wherein the plurality of modules includes a dialer module configured to render a dialer interface on the persistent display, the dialer interface configured to display a phone number entry field, an array of numerals and symbols, a manually-entered phone number, a new contact icon, a dialer call icon, and a dialer text icon, wherein the phone number entry field is configured to receive the manually-entered phone number from the user,
wherein the array of numerals and symbols disposed adjacent the phone number entry field and configured to be selectively pressed by the user to input the phone number at the phone number field,
wherein the new contact icon is disposed adjacent a periphery of the persistent display and configured to be selectively pressed by the user to navigate to the new contact interface for creating a contact based on the phone number,
wherein the dialer call icon is disposed adjacent a periphery of the persistent display and configured to be selectively pressed by the user to navigate to a call interface for establishing a phone call with the phone number, and
wherein the dialer text icon is disposed adjacent a periphery of the persistent display and configured to be selectively pressed by the user to navigate to a new message interface for composing a text message to the phone number.
In the same field of endeavor, Ording discloses, wherein the plurality of modules includes a dialer module configured to render a dialer interface on the persistent display (see e.g., Dial Icon, Fig. 29), the dialer interface configured to display a phone number entry field (see e.g., “In response to the user activating the number keys in dial pad 2902 (e.g., by finger taps on the number icons), the touch pad displays the selected digits 2904”, Fig. 29, [0545]), an array of numerals and symbols , a manually-entered phone number (see e.g., “In response to the user activating the number keys in dial pad 2902 (e.g., by finger taps on the number icons), the touch pad displays the selected digits 2904”, Fig. 29, [0545]), a new contact icon (see e.g., “create a new contact with the phone number (e.g., if the gesture is applied to icon 2826)”, Fig. 28, [0542]) a dialer call icon (see e.g., “to the user activating the call icon 2906, the phone module dials or transmits the selected digits”, Fig. 29, [0545]), and a dialer text icon (see e.g., “initiate creation of a text message or other instant message to the phone number (e.g., if the gesture is applied to icon 2825)”, Fig. 28D, [0542]), wherein the phone number entry field is configured to receive the manually-entered phone number from the user (see e.g., “In response to the user activating the number keys in dial pad 2902 (e.g., by finger taps on the number icons), the touch pad displays the selected digits 2904”, Fig. 29, [0545]),
wherein the array of numerals and symbols disposed adjacent the phone number entry field and configured to be selectively pressed by the user to input the phone number at the phone number field (see e.g., “In response to the user activating the number keys in dial pad 2902 (e.g., by finger taps on the number icons), the touch pad displays the selected digits 2904”, Fig. 29, [0545]),
wherein the new contact icon is disposed adjacent a periphery of the persistent display and configured to be selectively pressed by the user to navigate to the new contact interface for creating a contact based on the phone number (see e.g., “create a new contact with the phone number (e.g., if the gesture is applied to icon 2826)”, Fig. 28D, [0542]),
wherein the dialer call icon is disposed adjacent a periphery of the persistent display and configured to be selectively pressed by the user to navigate to a call interface for establishing a phone call with the phone number (see e.g., “In response to the user activating the number keys in dial pad 2902 (e.g., by finger taps on the number icons), the touch pad displays the selected digits 2904. In some embodiments, the phone module automatically adds the parentheses and dashes to the selected digits to make the number easier to read. In response to the user activating the call icon 2906, the phone module dials or transmits the selected digits”, Fig. 29, [0545]), and
wherein the dialer text icon is disposed adjacent a periphery of the persistent display and configured to be selectively pressed by the user to navigate to a new message interface for composing a text message to the phone number (see e.g., “initiate creation of a text message or other instant message to the phone number (e.g., if the gesture is applied to icon 2825)”, Fig. 28D, [0542] and/or “In response to the user selecting text message icon 2682 in FIG. 26M (e.g., by a finger tap on the icon), the touch screen displays a user interface (e.g., UI 2600N, FIG. 26N) for choosing a phone number associated with the contact for a text message or other instant message, such as the contact's work number 2686 or home number 2688. In response to the user selecting one of the contact's phone numbers, the touch screen displays a UI for creating and sending a message to the selected phone number (e.g., UI 600A in FIG. 6A)”, Fig. 26M, [0528]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Ording, in order to increase the effectiveness, efficiency and user satisfaction with portable multifunction devices, by use of touch-screen-display electronic devices with more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt (Please see Ording, paragraph [0007]).
Regarding Claim 5, Faulkner fails to explicitly disclose, wherein the plurality of modules includes a phone module configured to render a phone interface configured to display a list of recent conversations, a dialer icon, a search icon, and a new text icon, wherein the list of recent conversations is configured to be selectively pressed by the user to navigate to a conversation interface for reading a previous conversation, wherein the dialer icon is configured to be selectively pressed by the user to navigate to a dialer interface for entering a phone number, wherein the search icon is configured to be selectively pressed by the user to navigate to a search interface for searching a contact, and wherein the new text icon is configured to be selectively pressed by the user to navigate to a new message interface for composing a new message.
In the same field of endeavor, Ording discloses, wherein the plurality of modules includes a phone module configured to render a phone interface configured to display a list of recent conversations (see e.g., “user interface 500 includes the following elements, or a subset or superset thereof: [0217] 402, 404, and 406, as described above; [0218] "Instant Messages" or other similar label 502: [0219] Names 504 of the people a user is having instant message conversations with (e.g., Jane Doe 504-1) or the phone number if the person's name is not available (e.g., 408-123-4567 504-3); [0220] Text 506 of the last message in the conversation; [0221] Date 508 and/or time of the last message in the conversation; [0222] Selection icon 510 that when activated (e.g., by a finger tap on the icon) initiates transition to a UI for the corresponding conversation (e.g., FIG. 6A for Jane Doe 504-1); [0223] Edit icon 512 that when activated (e.g., by a finger tap on the icon) initiates transition to a UI for deleting conversations (e.g., FIG. 7); [0224] Create message icon 514 that when activated (e.g., by a finger tap on the icon) initiates transition to the users contact list (e.g., FIG. 8A); and [0225] Vertical bar 516 that helps a user understand what portion of the list of instant message conversations is being displayed”, Fig. 5, [0216]-[0025]), a dialer icon (see e.g., “to the user activating the call icon 2906, the phone module dials or transmits the selected digits”, Fig. 29, [0545]), a search icon (see e.g., “and text input module 134, the browser module 147 may be used to browse the Internet, including searching…”, [0154] and/or “the search module 151 may be used to search for text, music, sound, image, video, and/or other files in memory 102 that match one or more search criteria (e.g., one or more user-specified search terms)”, [0158] and/or “Search term entry box 3972 (FIG. 39H) for inputting search terms for web searches”, [0728]), and a new text icon (see e.g., “initiate creation of a text message or other instant message to the phone number (e.g., if the gesture is applied to icon 2825)”, Fig. 28D, [0542]), wherein the list of recent conversations is configured to be selectively pressed by the user to navigate to a conversation interface for reading a previous conversation (see e.g., “FIG. 5 illustrates an exemplary user interface for listing instant message conversations on a portable multifunction device in accordance with some embodiments. In some embodiments, user interface 500 includes the following elements, or a subset or superset thereof: [0217] 402, 404, and 406, as described above; [0218] "Instant Messages" or other similar label 502: [0219] Names 504 of the people a user is having instant message conversations with (e.g., Jane Doe 504-1) or the phone number if the person's name is not available (e.g., 408-123-4567 504-3); [0220] Text 506 of the last message in the conversation; [0221] Date 508 and/or time of the last message in the conversation; [0222] Selection icon 510 that when activated (e.g., by a finger tap on the icon) initiates transition to a UI for the corresponding conversation (e.g., FIG. 6A for Jane Doe 504-1)”, Fig. 1, [0216]-[0222]), wherein the dialer icon is configured to be selectively pressed by the user to navigate to a dialer interface for entering a phone number (see e.g., “Other number icon 812 that when activated (e.g., by a finger tap on the icon) initiates transfer to a UI for entering a phone number for instant messaging, such as a phone number that is not in the user's contact list (e.g., UI 900, FIG. 9)”, [0320]), wherein the search icon is configured to be selectively pressed by the user to navigate to a search interface for searching a contact (see e.g., “[0218] "Instant Messages" or other similar label 502: [0219] Names 504 of the people a user is having instant message conversations with (e.g., Jane Doe 504-1) or the phone number if the person's name is not available (e.g., 408-123-4567 504-3)”, Fig. 5, [0218]-[0219] and/or “In conjunction with touch screen 112, display system controller 156, contact module 130, graphics module 132, and text input module 134, the search module 151 may be used to search for text, music, sound, image, video, and/or other files in memory 102 that match one or more search criteria (e.g., one or more user-specified search terms)”, [0158] and/or “the name 504 used for an instant message conversation is determined by finding an entry in the user's contact list 137 that contains the phone number used for the instant message conversation. If no such entry is found, then just the phone number is displayed (e.g., 504-3)”, [0226]), and wherein the new text icon is configured to be selectively pressed by the user to navigate to a new message interface for composing a new message (see e.g., “In response to the user selecting text message icon 2682 in FIG. 26M (e.g., by a finger tap on the icon), the touch screen displays a user interface (e.g., UI 2600N, FIG. 26N) for choosing a phone number associated with the contact for a text message or other instant message, such as the contact's work number 2686 or home number 2688. In response to the user selecting one of the contact's phone numbers, the touch screen displays a UI for creating and sending a message to the selected phone number (e.g., UI 600A in FIG. 6A)”, [0528]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Ording, in order to increase the effectiveness, efficiency and user satisfaction with portable multifunction devices, by use of touch-screen-display electronic devices with more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt (Please see Ording, paragraph [0007]).
Regarding Claim 6, Faulkner fails to explicitly disclose, wherein the plurality of modules includes a conversation module configured to render a conversation interface, the conversation interface configured to display a communication received by the transceiver from at least one of the different device and an external device, and wherein the communication includes at least one of text messages received by the transceiver from the different user of the different device, alternative communication from a third-party application being executed on at least one of the different device and the external device, events saved to the memory by the user, call history of calls made and received via the transceiver, and voicemail from the different user of the different device saved to the memory.
In the same field of endeavor, Ording discloses, wherein the plurality of modules includes a conversation module configured to render a conversation interface (see e.g., “Instant messages icon 602 that when activated ( e.g., by a finger tap on the icon) initiates transition to a UI listing instant message conversations (e.g., UI 500); [0234] Instant messages 604 from the other party, typically listed in order along one side of UI 600A”, Fig. 6A, [0233]-[0234]), the conversation interface configured to display a communication received by the transceiver from at least one of the different device and an external device (see e.g., “Instant messages 604 from the other party, typically listed in order along one side of UI 600A”, [0234]), and wherein the communication includes at least one of text messages received by the transceiver from the different user of the different device (see e.g., “Instant messages 606 to the other party, typically listed in order along the opposite side of UI 600A to show the back and forth interplay of messages in the conversation”, Fig. 6A, [0235]), alternative communication from a third-party application being executed on at least one of the different device and the external device, events saved to the memory by the user (see e.g., “FIG. 49F shows date and time wheels with a single month and date column, an hour column, a minutes column, and an AM/PM column for inputting date and time information for calendar events”, [1071], call history of calls made and received via the transceiver (see e.g., “In some embodiments, in response to the user activating All icon 2810, the touch screen displays a list of all recent calls (e.g., UI 2800A, FIG. 28A). In some embodiments, in response to the user activating Missed icon 2812, the touch screen displays a list of recent missed calls ( e.g., UI2800B, FIG. 28B)”, Fig. 28A-28-D, [0537], and voicemail from the different user of the different device saved to the memory (see e.g., “Phone 138, which may include an indicator 414 of the number of missed calls or voicemail messages”, [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Ording, in order to increase the effectiveness, efficiency and user satisfaction with portable multifunction devices, by use of touch-screen-display electronic devices with more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt (Please see Ording, paragraph [0007]).
Regarding Claim 8, Faulkner fails to explicitly disclose, wherein at least one of the plurality of modules is configured to render a digital keyboard interface on the persistent display, and wherein the digital keyboard interface when rendered is displayed with a landscape orientation relative to a shape of the persistent display.
In the same field of endeavor, Ording discloses, wherein at least one of the plurality of modules is configured to render a digital keyboard interface on the persistent display, and wherein the digital keyboard interface when rendered is displayed with a landscape orientation relative to a shape of the persistent display (see e.g., “in response to a tap or other predefined user gesture on URL entry box 3908, the touch screen displays an enlarged entry box 3926 and a keyboard 616 ( e.g., UI 3900B, FIG. 3900B in portrait viewing and UI 3900E, FIG. 39E in landscape viewing)”, [0769]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Ording, in order to increase the effectiveness, efficiency and user satisfaction with portable multifunction devices, by use of touch-screen-display electronic devices with more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt (Please see Ording, paragraph [0007]).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner, in view of Hubner et al. (US 2010/0061662 Al, hereinafter Hubner).
Regarding Claim 7, Faulkner fails to explicitly disclose, wherein the conversation interface is further configured to display a notification that an image was received from the different user of the different device and to not display the image on the persistent display.
In the same field of endeavor, Hubner discloses, wherein the conversation interface is further configured to display a notification that an image was received from the different user of the different device and to not display the image on the persistent display (see e.g., “The notification may be transmitted once the server 110 has received an image from the portable electronic device 106”, [0057] and/or “The emergency dispatcher may receive a notification that the server 110 has received images from the portable electronic device 106. Such notification may consist of a link or other form of notification on the computer 118. The notification may be through a pop-up type message on the screen of the computer 118. The notification may be a combination of a message and a link… The emergency dispatcher may access the server 110 to retrieve the image data using the provided link”, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Hubner, in order to transmit images from a portable electronic device to another portable electronic device  and/or image data may be provided to a dispatcher for access and viewing the image data from a server (Please see Hubner, paragraphs [0001] and [0012]).
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner, in view of Colley (US 2013/0082824 Al, hereinafter Colley).
Regarding Claim 9, Faulkner fails to explicitly disclose, the main body further comprising a haptic feedback system in communication with the persistent display, and wherein the haptic feedback system is configured to emit a vibratory feedback where the user contacts one of the interactable objects displayed on one of the plurality of interfaces.
In the same field of endeavor, Colley discloses, the main body further comprising a haptic feedback system in communication with the persistent display, and wherein the haptic feedback system is configured to emit a vibratory feedback where the user contacts one of the interactable objects displayed on one of the plurality of interfaces (see e.g., “Some apparatuses provide visual feedback to help the user to know what element they have selected in the GUI of an electronic device. Some apparatuses employ haptic or vibratory feedback upon selecting an element in the GUI of an electronic device.”, [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Hubner, in order to provide feedback to help the user to know when an element in the GUI of an electronic device is selected (Please see Colley, paragraph [0107]).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner, in view of Nicolas et al. (US 7,551,899 B1, hereinafter Nicolas).
Regarding Claim 10, Faulkner fails to explicitly disclose, the plurality of modules further including a fuzzy logic unit configured to receive a portion of a telephone number manually entered by the user with the purpose-driven GUI and to approximate a remaining portion of the telephone number based on variables, wherein the variables include at least one of previously entered telephone numbers, telephone numbers of missed calls, and telephone numbers of contacts stored in the memory.
In the same field of endeavor, Nicolas discloses, the plurality of modules further including a fuzzy logic unit configured to receive a portion of a telephone number manually entered by the user with the purpose-driven GUI and to approximate a remaining portion of the telephone number based on variables, wherein the variables include at least one of previously entered telephone numbers, telephone numbers of missed calls, and telephone numbers of contacts stored in the memory (see e.g., “The intelligently selected digits 310 may be in reverse video, highlighted, bold, underlines, right of a cursor, or use any other indication distinguishing them from the user dialed digits. As the number is being dialed, the actual digits dialed 300 are checked against phone numbers stored in one or more lists. The lists may be maintained on the Palm™ 200, or may be stored in any retrievable location (phone network storage, for example). If a matching number is found, the remaining digits of the matching number are displayed as the intelligently selected digits 310. FIG. 4 provides an example address/phone book containing names 400 and numbers 410 stored in the Palm™ 200. In the example of FIG. 3, using the address list of FIG. 4, after the user enters 2, a match is found to the number 202-952-4315 (Michel Bonansea) 420. The first digit "2" is displayed in normal font, and the remaining…”, col. 4, lines 51-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Nicolas, in order to provide fast access to numbers being dialed by a user, by matching digits dialed by a user to phone numbers maintained in one or more lists of phone number such as phone address book, recently dialed number, numbers from received calls, missed call numbers and other lists maintained by the phone device (Please see Nicolas, col. 2, lines 1-8).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner et al. (US 2019/0268385 Al, hereinafter Faulkner), in view of PAHLAVAN et al. (US 2010/0269057 Al, hereinafter Pahlavan).
Regarding Claim 1, Faulkner discloses, wherein the curated platform is configured to minimize distractions to the user by not rendering predetermined attention- grabbing applications on the persistent display.
a main body having a persistent display (see e.g., “device 200 configured to populate the presentation GUI 146 that may include one or more sections or grids that may render or comprise video, image, and/or content for display on the display screen 128”, Fig. 2, [0059] and/or “FIG. 5 illustrates an exemplary presentation GUI 500 configured to display a persistent view that includes four distinct regions, sections, areas, or grids 506 that each correspond to a particular participant of a communication session 104”, [0094]);
a processor (see e.g., “the device 200 includes one or more data processing unit(s) 202”, Fig. 2, [0059]);
a memory in communication with the processor and the persistent display (see e.g., “some or all of the above-referenced data can be stored on separate memories 216 on board one or more data processing unit(s) 202 such as a memory on board a CPU-type processor…”, Fig. 2, [0067] and/or “The components of the device 200 are operatively connected, for example, via a bus…”, Fig. 2, [0059]), the memory having a tangible, non-transitory computer readable memory with processor-executable instructions stored thereon, the processor-executable instructions defining a curated platform having a plurality of modules that (see e.g., “computer storage media, communication media may embody computer-readable instructions, data structures, program modules…”, Fig. 2, [0063]) upon being executed by the processor, render on the persistent display a purpose-driven graphical user interface (GUI) having a plurality of interfaces with interactable objects (see e.g., “device 200 configured to populate the presentation GUI 146 that may include one or more sections or grids that may render or comprise video, image, and/or content for display on the display screen 128”, Fig. 2, [0059] and/or “the GUI 500 may also include five user interface elements (UIE) 502 labeled 502(1) through 502(5)…”, Fig. 5, [0097]),
a transceiver in communication with the processor and the memory (see e.g., “Communication interface(s) 206 may represent, for example, network interface controllers ("NICs") or other types of transceiver devices to send and receive communications over a network”, Fig. 2, [0064] and/or “The components of the device 200 are operatively connected, for example, via a bus…”, Fig. 2, [0059]), the transceiver configured to permit interpersonal communication between a user of the communication device and a different user of a different device using the purpose-driven GUI (see e.g., “FIG. 5 illustrates an exemplary presentation GUI 500 configured to display a persistent view that includes four distinct regions, sections, areas, or grids 506 that each correspond to a particular participant of a communication session 104”, [0094] and/or “the communication session 104 may be implemented between a number of client computing devices 106(1) through 106(N) (where N is a positive integer number having a value of two or greater) that are associated with the system 102 or are part of the system 102”, Fig. 1, [0039]).
However Faulkner fails to explicitly disclose, wherein each of the plurality of modules is configured to generate a refresh request upon a user interacting with one of the interactable objects rendered on the persistent display, and
wherein the curated platform further has a graphics driver configured to i) receive the refresh request from one of the plurality of modules that is rendering an active interface of the plurality of interfaces, and the active interface displaying content, and
ii) refresh the active interface upon receiving the refresh request, wherein refreshing of the active interface includes removing at least one of a portion and an entirety of the content displayed on the active interface;
In the same field of endeavor, Pahlavan discloses, wherein each of the plurality of modules is configured to generate a refresh request upon a user interacting with one of the interactable objects rendered on the persistent display (see e.g., “a user input may comprise coordinates of a location where the user touches the local GUI 702 or 706 on the display 560… for example, using a pointer device. The local view module 540 can determine which graphical control object is selected by the user based on the graphical control object in the local GUI 702 and 706 corresponding to the coordinates of the user inputs… if the user touches the local GUI 702 or 706 (e.g., using a finger) at a location corresponding to a refresh button in the local GUI 702 and 706, then the local view module 540 generates a command message for the server 204 to refresh the web page”, Fig. 5B, [0087]), and
wherein the curated platform further has a graphics driver configured to i) receive the refresh request from one of the plurality of modules that is rendering an active interface of the plurality of interfaces, and the active interface displaying content (see e.g., “The local view module 540 can determine which graphical control object is selected by the user based on the graphical control object in the local GUI 702 and 706 corresponding to the coordinates of the user inputs… if the user touches the local GUI 702 or 706 (e.g., using a finger) at a location corresponding to a refresh button in the local GUI 702 and 706, then the local view module 540 generates a command message for the server 204 to refresh the web page.”, [0087] and/or “the agent module 322 on the server 204 receives the command message and issues a command to the application control module 325 to control the application 327 based on the command message. For example, if the command message is to refresh the web page, then the agent module 322 instructs the application control module 325 to reload the web page on the web browser application 327”, [0088]), and
ii) refresh the active interface upon receiving the refresh request, wherein refreshing of the active interface includes removing at least one of a portion and an entirety of the content displayed on the active interface (see e.g., “when the user input comprises a selection of a button ( e.g., refresh button) in the local GUI ( e.g., based on coordinates of a user's touch on the display 560), the local view module 540 may determine the function (e.g., refresh current web page) associated with the selected button. In one aspect, these functions are predetermined. The local view module 540 then generates a command message based on the determined function”, [0089] and/or “when the user input comprises a selection of a button ( e.g., refresh button) in the local GUI ( e.g., based on coordinates of a user's touch on the display 560), the local view module 540 may determine the function (e.g., refresh current web page) associated with the selected button.”, [0089] and/or “The client remote access module 452 receives the updated display output data of the remote application 327 and sends the updated display output data to the remote view module 535. The remote view module 535 then generates an updated image of the display output of the remote application, which is displayed within the remote application view 704 of the display 560”, [0092]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Faulkner with Pahlavan, in order generate command messages based on user input such as user touching locations corresponding to a refresh button and local view module generating a command message for the server to refresh the web page (Please see Pahlavan, paragraph [0087]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645